Order entered June 21, 2019




                                                 In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-18-01011-CR

                            JACOLBY MARQUAN HILL, Appellant

                                                    V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 2
                                    Dallas County, Texas
                             Trial Court Cause No. F17-75383-I

                                               ORDER
        Before the Court is the State’s June 20, 2019 second motion to extend the time to file its

brief. The State has tendered its brief with the motion. We GRANT the motion and ORDER

the State’s brief filed as of the date of this order.


                                                          /s/   CORY L. CARLYLE
                                                                JUSTICE